DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/226339 on November 29, 2021, in which Claims 1-18 and 20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 and 20 are pending, of which Claims 1-18 and 20 are allowed.

Allowable Subject Matter
Claims 1-18 and 20 are allowable in light of the Applicant's argument and in light of the prior art made of record.  Claims are renumbered as Claims 1-19.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

plurality of connections.

6. The industrial controller of claim 1 wherein the same control data from the first industrial controller and the second industrial controller and the no-operation data for a given open connection share a same connection identifier attached to the data.
10. The industrial control system of claim 9 wherein the first industrial controller sets the hop counter value so that the second data packet is not transmitted to nodes or I/O modules once an origin of the no-operation data cannot be identified to one of the first industrial controller and the second industrial controller.

14. The method of claim 11 wherein the industrial controller further: (d) operates in a failed state providing no data to the industrial control network using the open plurality of connections.
16. (Original) The method of claim 11 wherein the same control data from the first industrial controller and the second industrial controller and the no-operation data for a given open connection share a same connection identifier attached to the data.
18. The method of claim 11 second data packet and further including network communication nodes receiving data on the an other connection plurality of connections, forward the control data and decrement the hop counter value of the the other connection value has not decremented to zero; and (ii) when presented with first control data and second control data, select between the first control data and second control data to forward one of the first control data and second control data to the other connection 
20. The method of claim 18 wherein the first industrial controller sets the hop counter value so that the second data packet is not transmitted to nodes or I/O modules once an origin of the no-operation data cannot be identified to one of the first industrial controller and the second industrial controller.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “operate in an unsynchronized state for communication of no-operation data via a second data packet to the industrial control network using the plurality of connections, wherein: the no-operation data present in the second data packet is different from the control data communicated by the concurrent connection data packet, and communication of the second data packet prevents closing of the plurality of connections as a result of the .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Itoh et al. (U.S. Patent Application Publication No. 2005/0102490 A1), hereinafter “Itoh”.  Itoh is cited on PTO-892 filed 12/15/2021.
	Itoh: ¶ 84 teaches instruction code of the program read by addressing based on destination information indicates `NOP` (no operation), data packet of the instruction code passes through function processor even if it enters function processor.


Although conceptually similar to the claimed invention of the instant application, Itoh does not teach communicating a no-operation data packet during an unsynchronized state.



Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Takase et al. (U.S. Patent Application 2001/0024448); teaches NOP instructions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAI E BUTLER/Primary Examiner, Art Unit 2114